           Case 1:19-cr-00064-TJK Document 13 Filed 12/16/19 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                            CRTMTNAL NO. 19-CR-064 (TJK)

               v,


RYAN JASELSKIS,                                     VIOLATIONS:
also known as ttRyan Rimasr"                         18 U.S.C. $ 111(a)(1)
                                                    (Assaulting, Resisting, or Impeding
                      Defendant.                    Certain Officers of Employees)
                                                    22D.C. Code $ 301 (2001 ed.)
                                                    (Arson)

                                    INFORMATION
       The United States Attorney charges that:

                                         COUNT ONE

       On or about February 4,2019, within the District of Columbia, RYAN JASELSKIS, also

known as "Ryan Rimas," did unlawfully, knowingly and intentionally forcibly assault, resist,

oppose, impede, intimidate, or interfere with an officer of the United States government, while

engaged in or on account of the performance of that officer's   official duties.

       (Assaulting, Resisting, or Impeding Certain Officers or Employees, in violation of Title
       18, United States Code, Section 111(a)(1))
          Case 1:19-cr-00064-TJK Document 13 Filed 12/16/19 Page 2 of 2


                                        COUNT TWO

       On or about January 23,2019, within the District of Columbia, RYAN JASELSKIS, also

known as "Ryan Rimas," maliciously did burn and attempt to burn the building and its contents at

5037 Connecticut Avenue, NW, Washington, DC, the property of Comet Ping Pong Restaurant.

       (Arson, in violation of Title 22,District of Columbia Code, Section 301 (2001 ed.))

                                                   Respectfully submitted,

                                                   JESSIE K. LIU
                                                   United States Attorney
                                                   D.C. Bar No. 472845


                                            By:     VL
                                                   Andrew Floyd (D.C. BarNo. 1023315)
                                                   Dineen A. Baker (D.C. Bar No. 487820)
                                                   Assistant United States Attorneys
                                                   United States Attorney's Office
                                                   555 4th Street, NW,4th Floor
                                                   Washington, DC 20530
                                                   Telephone No. (202) 252-6954 (Baker)
                                                   Telephone No. (202) 252-6841 (Floyd)




                                               2
